Title: From Thomas Jefferson to Langlade, 7 August 1787
From: Jefferson, Thomas
To: Langlade, M.



Monsieur
à Paris ce 7me. Aout. 1787.

Le nom de Mr. Jaques Tourny m’est tout à fait inconnu. Je crois pouvoir vous assurer qu’aucune personne de ce nom n’a pas commandé une fregate des etats unis d’Amerique, qu’il n’y a point de ville de Petersburgh dans le comté d’Essex en Virginie, que jamais l’etat de Virginie n’a pas fait des expeditions à Livourne ni eu aucunes affaires avec aucun negotiant de cette ville, que consequement personne ne m’a informé de ses demarches auprès de ce negociant supposé, ni reçu des reponses de moi sur ce sujet.
J’ai l’honneur d’etre avec bien de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

